       Case 2:20-cr-00077-WBS Document 81 Filed 11/25/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   MIA CRAGER, SBN 300172
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700 / F: (916) 498-5710

 6   Attorneys for Defendant
     TIMOTHY MACKEY
 7
 8                               IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-77-WBS
11                                               )
                       Plaintiff,                )   STIPULATION AND ORDER TO
12                                               )   CONTINUE STATUS CONFERENCE
13                         vs.                   )
                                                 )   Date: November 30, 2020
14   TIMOTHY MACKEY,                             )   Time: 09:00 a.m.
                                                 )   Judge: Hon. William B. Shubb
15                    Defendant.                 )
                                                 )
16
17           IT IS HEREBY STIPULATED and agreed by and between United States Attorney

18   McGregor W. Scott, through Assistant United States Attorney Mira Chernick, counsel for

19   Plaintiff, and Federal Defender Heather Williams, through Assistant Federal Defender Christina

20   Sinha, counsel for Mr. Mackey, that the status conference currently set for November 30, 2020

21   may be continued to February 8, 2021 at 9:00 a.m.

22           Undersigned counsel has newly joined the case and will be handling this matter while co-

23   counsel is on leave. See ECF No. 77. Defense counsel requires time for investigation and

24   preparation. Defense counsel believes that failure to grant the requested continuance would deny

25   her the reasonable time necessary for effective preparation, taking into account the exercise of

26   due diligence. The government does not object to the continuance.

27           Furthermore, for the purpose of computing time under 18 U.S.C. § 3161 et seq. (Speedy

28

      Stipulation and Order to Continue Status        -1-          United States v. Mackey, 2:20-CR-77-WBS
      Conference
       Case 2:20-cr-00077-WBS Document 81 Filed 11/25/20 Page 2 of 3


 1   Trial Act), the parties request that the time period between November 30, 2020 and February 8,

 2   2021, inclusive, be deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code

 3   T4), because it results from a continuance granted by the Court at the defendant’s request, based

 4   on a finding that the ends of justice served by granting the continuance outweighs the best
 5   interest of the public and Mr. Mackey in a speedy trial.
 6
 7                                                Respectfully submitted,
 8                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 9
     Date: November 25, 2020                      /s/ Christina Sinha
10                                                CHRISTINA SINHA
                                                  Assistant Federal Defender
11                                                Attorneys for Defendant
                                                  TIMOTHY MACKEY
12
13
14   Date: November 25, 2020                      MCGREGOR W. SCOTT
                                                  United States Attorney
15
                                                  /s/ Mira Chernick
16                                                MIRA CHERNICK
                                                  Assistant United States Attorney
17                                                Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status       -2-          United States v. Mackey, 2:20-CR-77-WBS
      Conference
       Case 2:20-cr-00077-WBS Document 81 Filed 11/25/20 Page 3 of 3


 1                                                ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The status

 4   conference, currently set for November 30, 2020, is continued to February 8, 2021 at 09:00 a.m.
 5   The time period between November 30, 2020 and February 8, 2021, inclusive, is excluded
 6   pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4).
 7
 8   IT IS SO ORDERED.
 9
10   Dated: November 25, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status         -3-           United States v. Mackey, 2:20-CR-77-WBS
      Conference
